—In a proceeding to direct the appellants to withhold all medical treatment except that neces*540sary to keep the respondent Celia Blackman comfortable and to alleviate pain, the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Kings County (Barasch, J.), entered May 14, 1997, as, upon an order of the same court dated April 29, 1997, which, inter alia, granted the branch of the respondents’ application which was for an award of attorneys’ fees pursuant to 22 NYCRR 130-1.1, awarded the respondents attorneys’ fees.
Ordered that the judgment is reversed insofar as appealed from, on the facts, without costs or disbursements, and so much of the order dated April 29, 1997, as granted the branch of the respondents’ application which was for an award of attorneys’ fees pursuant to 22 NYCRR 130-1.1 is vacated.
Under the circumstances of this case, the award of attorneys’ fees as a sanction was not warranted. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.